DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 28 invokes 112(f) via “biasing means” which the specification gives as a spring.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-31, 35-42 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLoughlin (WO 2011/012849 A1).
Regarding claim 27, McLoughlin discloses an auto-injector apparatus (figs 18a-e) for receiving a safety syringe 10 (which may or may not include 30, depending on the capable
Note the safety syringe is only claimed as part of intended use in claim 27, and thus the sheath is also only required as part of intended use. When sheath 30 is considered part of safety syringe, then the figures are relatively straight forward. When 30 is not considered the sheath of the safety syringe, fig 18b has to be viewed which shows the interior of 30 plenty of room for a sheath which may be included as part of an inserted syringe (the syringe shown in fig 18b is not considered part of the auto-injector in this claim).
Regarding claim 28, further comprising a biasing means 55 configured to actuate the plunger.  
Regarding claim 29, wherein the sheath is configured such that a force applied by the biasing means to the plunger also deploys the sheath (pg 45 ll 27 to pg 46 ll 2).  
Regarding claim 30, further comprising a biasing means 55 retainer configured to prevent the biasing member from applying a force to the plunger (pg 43 ll 24 and 25).  
Regarding claim 31, further comprising a trigger 48 configured to release the biasing member such that it applies a force for actuation of the plunger.  
Regarding claim 35, further comprising a locking mechanism 34 configured to lock the sheath in the closed position (fig 18e).  
Regarding claim 36, further comprising a plunger housing 20 configured to receive the plunger of the safety syringe, wherein the biasing means is within the plunger housing (figs 18a-e).
Regarding claim 37, further comprising a safety syringe 10.  
Regarding claim 38, wherein the safety syringe comprises: a safety plunger 90, wherein the sheath is deployable on actuation of the safety plunger (pg 45 ll 27 to pg 46 
Regarding claim 39, wherein the safety plunger is configured to couple to the sheath at a third point on the inward stroke of the safety plunger (pg 45 starting at ll 27).  
Regarding claim 40, wherein the safety syringe further comprises a decoupling mechanism configured to decouple the safety plunger and the syringe plunger (pg 45 starting at line 17).  
Regarding claim 41, wherein the decoupling mechanism is configured to decouple the safety plunger and the syringe plunger under rotation of the syringe plunger relative to the safety plunger (pg 45 ll 17-22).  
Regarding claim 42, wherein the decoupling mechanism is configured to decouple the safety plunger and the syringe plunger by way of the force applied to the safety plunger on its inward stroke (figs 18a-e, pg 45 starting line 17).  
Regarding claim 46, McLoughlin discloses a kit of parts comprising: an auto-injector apparatus according to claim 27 (see above); and a prefilled safety syringe 10 (figs 18a-e).
Allowable Subject Matter
Claims 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In claim 43, McLoughlin discloses most of the claim with respect to pegs 94 and track 73a,74 (see pg 45 starting at line 17), but interpreting pegs 94 as threads is beyond reasonable interpretation. The examiner did not find a teaching or suggestion for modifying the pegs into threads.  
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
Applicant argues McLoughlin is provided with a barrel sleeve 35 which is sized to receive the syringe barrel as shown in fig 2 and there does not appear to be enough space at the front of barrel sleeve 35 to allow a sheath to move over the barrel within the housing as required by claim 27. The examiner disagrees. As stated above most claims only require the safety syringe (and its sheath) as intended use. 
For claims where the safety syringe is intended use (claims 27-36 and 46). As seen in figure 2 (and a little more clearly in fig 18d), barrel sleeve 35 is tapered outwardly at its front such that a syringe barrel with sheath could easily be accommodated within 35 (the barrel would be smaller than that shown in figs 2 and 18a-e to allow a sheath to fit between the syringe barrel and sleeve 35) and allowed to project beyond 35.
For claims where the safety sheath is considered 30 (which may be all claims, but is necessary for claims 37-45), fig 18e shows how sheath 30 (which is within a chamber formed by the housing, figs 18a-e) moves over the syringe barrel within the chamber due to its diameter being smaller than that of the chamber. 
Applicant argues modifying McLoughlin would require unduly burdensome rearrangement. The examiner disagrees as no rearrangement, removal or replacement is necessary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783